WITHDRAWN 6/27/12




                                  IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00106-CV

FREDRICK-MARSHAL VAN HORN,
                                                            Appellant
v.

C. PAUL KEEFER AND/OR JEWEL KEEFER,
                                                            Appellees


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 83617


                          MEMORANDUM OPINION


      Fredrick-Marshal Van Horn appeals the trial court’s denial of his motion for

summary judgment. By letter dated March 28, 2012, the Clerk of this Court notified

Van Horn that this case was subject to dismissal because it appeared that the notice of

appeal was untimely. See TEX. R. APP. P. 26.1; 42.3; 44.3. Further, the Clerk notified Van

Horn that it appeared the order Van Horn was attempting to appeal was interlocutory

and no interlocutory appeal was authorized. See Stary v. DeBord, 967 S.W.2d 352, 352-

353 (Tex. 1998) (“Appellate courts have jurisdiction to consider immediate appeals of
interlocutory orders only if a statute explicitly provides appellate jurisdiction.”

(emphasis added)); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (West Supp. 2011).

The Clerk then warned Van Horn that the Court would dismiss this appeal unless,

within 21 days from the date of the letter, a response was filed showing grounds for

continuing the appeal.

       Van Horn responded to the Clerk’s letter but the response does not show

grounds for continuing the appeal. Accordingly, this appeal is dismissed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 2, 2012
[CV06]




Van Horn v. Keefer                                                            Page 2